EXHIBIT(10)(V)

NORTH CAROLINA

GUILFORD COUNTY

LEASE AGREEMENT

THIS LEASE AGREEMENT made and entered into this 25th day of September, 2002, by
and between KRS OF SUMMERFIELD, LLC, a North Carolina Limited Liability Company,
located in Greensboro, North Carolina (“Owner”) and BANK OF OAK RIDGE, a North
Carolina banking corporation (“TENANT”).

WITNESSETH:

OWNER, for and in consideration of the rents, covenants and agreements
hereinafter set forth which are to be paid, kept and performed does lease and
rent to TENANT and TENANT hereby agrees to lease and take and does hereby lease
and take upon the terms and conditions collectively hereinafter set forth the
following described land, building and improvements to be located at 4423
Highway 220 N, Summerfield, North Carolina (hereinafter referred to as “Demised
Premises”) to wit:

BEING that certain office building (the “Building”) containing approximately
3,300 sq. ft. all on the lot known and described as Lot 1, 1.321 Acres, of 4423
Highway 220 N.

THE TERMS and conditions of the Lease Agreement are as follows:

1. IMPROVEMENT

(a) OWNER shall at its sole cost and expense construct improvements on the
Demised Premises in accordance with “Plans and Specifications” submitted by
Samet Corporation for TENANT, a copy of which is attached herewith and becomes a
part of this Lease. TENANT shall, at its sole cost and expense, pay for any
modifications, as Exhibit “A”, or additions to those Plans and Specifications
initiated or required by TENANT unless otherwise agreed to by OWNER.

(b) Such Plans and Specifications may be altered, amended or changed from time
to time by mutual agreement by OWNER and TENANT. OWNER agrees to commence
construction promptly upon execution of this Lease and for the Building and
improvements thereon to proceed diligently with the construction of the Demised
Premises. The projected completion date is February 1, 2003.

2. COMMENCEMENT OF TERM

a) The right to possession by TENANT and the obligation to pay rent under this
Lease shall commence when the Building and other improvements which the OWNER
has agreed to construct have been completed in accordance with the Plans and
Specifications attached hereto as Exhibit “A” and by reference made a part
hereof. In the event that the date of completion occurs other than on the last
day of a calendar month, rental shall become immediately due and payable monthly
by TENANT for the fractional portion of the month in which completion occurs at
the rental rate specified for the first year of the Lease. Such rental for the
fractional portion of a month shall be in addition to the rental term specified
in ARTICLE 3.

 

1



--------------------------------------------------------------------------------

(b) The term of the Lease shall commence on the first day of the month next
succeeding the month in which completion occurs and Tenant receives a
Certificate of Occupancy for the Demised Premises (“Commencement Date”). The
projected commencement date is August 1, 2002. The Commencement Date and the
legal description of the property shall be incorporated into a Memorandum of
Lease to be executed by the parties upon completion and recorded, at OWNER’S
expense, in the Office of the Register of Deeds of Guilford County, North
Carolina.

(c) OWNER shall deliver the Demised Premises to TENANT clean and free of debris
on the Commencement Date, and warrants to TENANT that as of the Commencement
Date the plumbing, electrical system, security system, fire sprinkler system,
lighting, air conditioning, heating, loading doors, parking areas, roof and
structural components of the Demised Premises shall be in good operating
condition and repair, and shall be in full compliance with the Plans and
Specifications as may have been mutually modified by the parties. If a
non-compliance with such warranty exists as of the Commencement Date, OWNER
shall promptly, after receipt of written notice from TENANT setting forth with
specificity the nature and extent of such non-compliance, rectify same at
OWNER’S expense.

3. TERM

(a.) The term of this Lease shall be twenty (20) years, commencing on the
Commencement Date (“TERM”), in addition to any partial month of tenancy pursuant
to the terms of Paragraph 2(a.)

4. RENTAL

(a) TENANT agrees to pay OWNER rental payments during the term of this Lease
payable in advance on the first day of each calendar month in installments as
follows:

 

  i. Simultaneously with the signing of this Lease Agreement, TENANT shall issue
a check to OWNER in the amount of $21,650.00 to be applied as rental for the
first and partial last months of the Lease term.

 

  ii. For the Forty Eight Month period beginning on the commencement date, the
sum of $10,825.00 per month, plus any applicable sales tax; provided, however,
the deposit paid pursuant to Paragraph 2(a) (i) shall be applied to the first
month’s rent.

 

  iii. For the Forty Ninth through the Sixtieth Months the rental sum shall be
$11,907.50 per month, plus any applicable sales tax; provided, however, the
deposit paid pursuant to Paragraph 2(a) (i) shall be applied to the first
month’s rent.

 

  iv. Thereafter, the rental shall increase annually on the anniversary of the
Commencement Date by the greater of the percentage increase in the Consumer
Price Index during the previous twelve-month period or 2.5% per year, but not to
exceed 5% per year, plus applicable sales tax.

 

  (b)

If any installment of rental is not paid on or before the tenth day of the
calendar month during which such

 

2



--------------------------------------------------------------------------------

 

payment becomes due, TENANT shall be obligated to pay to OWNER five percent
(5%) of the amount of each late payment as a late payment charge which shall be
due and payable upon receipt by TENANT of a statement setting forth the amount
due.

 

  (c) All payments of rental shall be paid by TENANT to OWNER without any right
of set-off and without notice or demand at the address set forth in the notice
provisions of this Lease or at such other address as OWNER may from time to time
designate in writing to TENANT. All rentals shall be paid by check payable to
KRS Of Summerfield, LLC or to such person, firm or corporation as OWNER may
designate in the future by notice given pursuant to the notice provisions of
this Lease.

5. USE AND COMPLIANCE WITH LAWS

(a) TENANT shall not conduct on the Demised Premises nor permit to be conducted
on the Demised Premises any business which is in violation of the laws of the
State of North Carolina or any law or ordinance of any political subdivision
having jurisdiction over the Premises.

(b) TENANT shall conduct all activities being used by it on the Demised Premises
in such a manner as to be in full compliance with all state, federal, municipal
or county laws, ordinances or regulations.

6. PAYMENT OF TAXES AND ASSESSMENTS

TENANT covenants and agrees to pay all ad valorem taxes on the Demised Premises
over the term of this Lease and shall be obligated to reimburse OWNER for
payment of such taxes with the payment of rental that becomes due in the
calendar month next succeeding the month in which OWNER gives TENANT written
notice of the amount of such taxes. TENANT shall pay directly all ad valorem
taxes and assessments of any nature imposed or assessed upon or against
fixtures, equipment, merchandise or other personal property installed or kept
upon the Demised Premises. OWNER shall pay any and all assessments for local
improvements, such as water and sewer facilities, street improvements and the
like imposed or assessed against any portion of the land hereby leased to
TENANT. Taxes for any partial year shall be prorated between the parties based
on a calendar year.

7. UTILITIES

TENANT shall at its own expense obtain all fuel, water, sewer, electric power,
telephone and other utilities which it shall consume in connection with its
occupancy of the Demised Premises.

8. REPAIRS, INSURANCE AND DAMAGE OR DESTRUCTION

(a) TENANT shall, at its own expense, maintain the Building and grounds on the
Demised Premises, including all windows and doors, in good condition, save and
except ordinary wear and tear and damage from fire, windstorm or other casualty
to the extent that such damage is covered by insurance carried by OWNER pursuant
to the provisions of Paragraph 8(c). All damage to or destruction of glass in
the Building shall be at the risk of TENANT.

 

3



--------------------------------------------------------------------------------

(b) After OWNER’S completion of the construction of the Building and
improvements thereon in accordance with the Plans and Specifications and during
the term of this Lease, TENANT shall, at its own expense, perform all routine
maintenance (e.g. repair stopped toilet caused by misuse and replace burned out
lights, etc.), maintain the landscaping, make all necessary repairs to the roof
and structural portions of the building, heating system, electrical system,
plumbing system, fire protection system (including annual inspection), air
conditioning system (including any associated maintenance agreement) and all
other equipment installed in the Building, and replace any and all such
equipment as and when such replacement becomes necessary. TENANT shall maintain
an active service agreement on HVAC systems during the term of the Lease and
provide OWNER with evidence of same. OWNER shall nevertheless make available to
TENANT the benefits of any and all warranties on any of such equipment
originally installed in the Building. TENANT shall, at its expense, be
responsible for the cost of repair or replacement of all paving, in TENANT’S
sole discretion, including sidewalks and parking areas, during the term of this
Lease and such obligation shall include any replacements if needed.

(c) OWNER shall at all times carry a standard coverage insurance policy covering
the Demised Premises, including fixtures, in an amount not less than the
replacement cost. The premiums for such insurance shall be reimbursed by TENANT
and shall be due and payable with the next installment of rent which becomes due
after the OWNER notifies TENANT of the amount of such insurance premium. TENANT
shall carry such insurance covering its property located on the Demised Premises
or shall as to such property be a self-insurer. TENANT shall obtain and keep in
force during the term of this Lease a Commercial General Liability policy of
insurance protecting TENANT and OWNER (as an additional insured) against claims
for bodily injury, personal injury and property damage based upon, involving or
arising out of the use, occupancy or maintenance of the Demised Premises. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount not less than $1,000,000 per occurrence. OWNER may also maintain
liability insurance in addition to, and not in lieu of, the insurance required
to be maintained by TENANT.

(d) In the event the Building is damaged by fire or other casualty, TENANT shall
give immediate notice in writing to OWNER. If the Building is partially damaged,
but not to such extent as to render the Demised Premises wholly untenantable for
the purposes for which TENANT uses them under this Lease, the rental and all
obligations of TENANT shall abate proportionately from the date of such notice
based on the number of square feet which TENANT is unable to use for the
purposes for which it was leased and OWNER shall be obligated to make and to
complete with due and reasonable diligence such repairs as may be necessary to
restore the building to its condition as before such damage occurred. If the
damage to the Building is so extensive as to render the Demised Premises wholly
untenantable for the purposes for which TENANT uses them under this Lease, the
rent shall cease from the time OWNER is notified in writing by TENANT. If the
Demised Premises are wholly untenantable, OWNER shall proceed, at his expense
and as expeditiously as practicable to repair the damage, unless, because of the
substantial extent of the damage or destruction he should decide not to repair
or restore the Demised Premises, in which event and at OWNER’S sole option,
OWNER may terminate this Lease forthwith by giving TENANT a written notice of
his intention to terminate within sixty days after the date of the fire or other
casualty. Furthermore, should such casualty occur within six months of the end
of the then current term of the Lease or OWNER should be unable to repair or
restore the Demised Premises within 180 days of the date of the

 

4



--------------------------------------------------------------------------------

occurrence of the damage to the Demised Premises, TENANT shall have the option
to terminate this Lease forthwith by giving OWNER a written notice of its
intention to terminate within 60 days after the date of the fire or other
casualty.

(e) In the event of disagreement between the parties as to the extent of damage
or amount of rental reduction, the differences shall be decided by arbitration,
as outlined in ARTICLE 20 of this Agreement.

9. MUTUAL INDEMNIFICATION

(a) Except for OWNER’S willful actions or negligence and/or any failure by OWNER
to fulfill its obligations hereunder, TENANT shall indemnify, protect, defend
and hold harmless OWNER from and against any and all claims, damages, costs,
liens, judgments, reasonable attorneys’ fees, expenses and liabilities arising
out of, involving, or in dealing with, the occupancy of the Demised Premises by
TENANT during the Term, any negligent act or omission of TENANT, its employees
or invitees, and arising out of any breach by TENANT in the performance of any
obligations on TENANT’S part to be performed under this Lease. The foregoing
shall include, but not be limited to, the defense or pursuit of any claim or any
action or proceeding involved therein. In case any action or proceeding is
brought against OWNER by reason of any of the foregoing matters, TENANT upon
notice from OWNER shall defend the same at TENANT’S expense by counsel
reasonably satisfactory to OWNER and OWNER shall cooperate with TENANT in such
defense. OWNER need not have first paid any such claim in order to be so
indemnified.

(b) Except for TENANT’S willful actions or negligence and/or any failure by
TENANT to fulfill its obligations hereunder, OWNER shall indemnify, protect,
defend and hold harmless TENANT from and against any and all claims, damages,
costs, liens, judgments, reasonable attorneys’ fees, expenses and liabilities
arising out of, involving, or in dealing with, any acts or omissions of OWNER or
any prior owner or tenant of the Demised Premises occurring prior to the
Commencement Date, any act, omission or neglect of OWNER, his agents, employees
or invitees, any breach of a representation and warranty of OWNER, or arising
out of any breach by OWNER in the performance of any obligation of OWNER under
this Lease. The foregoing shall include, but not be limited to, the defense or
pursuit of any claim or any action or proceeding involved therein. In case any
action or proceeding is brought against TENANT by reason of any of the foregoing
matters, OWNER upon notice from TENANT shall defend the same at OWNER’S expense
by counsel reasonably satisfactory to TENANT and TENANT shall cooperate with
OWNER in such defense. TENANT need not have first paid any such claim in order
to be so indemnified. The terms of this indemnity shall not terminate upon the
termination of the Lease or the sale or transfer of the Demised Premises.

10. IMPROVEMENTS AND ALTERATIONS

TENANT shall make no alterations or additions to the building or Demised
Premises without the written approval of OWNER, but such approval shall not be
unreasonably withheld. TENANT shall submit plans in reasonable detail for any
proposed alterations or additions. Such work shall be in compliance with all
applicable codes and ordinances. Except for TENANT’S equipment and machinery,
all improvements shall become the property of OWNER at the end of the term of
this lease or, at OWNER’S option, removed by TENANT at TENANT’S expense.

 

5



--------------------------------------------------------------------------------

11. RIGHT TO SUBLET

TENANT shall not sublease or assign the Demised Premises without the written
approval of OWNER, but such approval shall not be unreasonably withheld. No
permitted subleasing or assignment shall relieve TENANT from any obligations on
its part imposed by this Lease Agreement. TENANT agrees to reimburse OWNER for
any costs and expenses (including reasonable attorney’s fees) incurred by OWNER
in connection with TENANT’S assignment or subletting.

12. RIGHT TO REMOVE PERSONALTY

TENANT shall not remove from the Premises any parts or portions of the heating,
electrical, air conditioning or plumbing systems, even though provided at its
expense. Otherwise, TENANT shall have the right to remove and shall remove upon
request of OWNER at termination of the Lease all equipment, fixtures,
merchandise and other personal property installed or provided by TENANT. In the
event such removal shall injure or damage the building or Demised Premises,
TENANT shall promptly repair all such damage at its own expense or pay to OWNER
the agreed, reasonable cost of such repairs. Upon termination of the Lease,
TENANT shall remove all of its personal property and leave the premises “broom
clean”.

13. RIGHT OF INSPECTION

OWNER or his delegees shall have the right to enter upon and inspect the Demised
Premises at and upon reasonable times and occasions during the Lease term,
however, except in case of emergency, OWNER shall only have the right to enter
upon and inspect the Building upon reasonable notice to TENANT and during normal
business hours.

14. TAKING BY EMINENT DOMAIN

(a) If the total Demised Premises or all of the Building is taken for any public
purpose pursuant to the power of eminent domain (including purchase under threat
of condemnation) this Lease shall terminate as of the date that the condemning
authority takes title or possession, whichever occurs first.

(b) If the Demised Property is partially taken for public use pursuant to the
power of eminent domain (including purchase in lieu of condemnation) TENANT may
at its option terminate the Lease effective as of the date the condemning
authority takes title or possession, whichever is first, if the taking is so
substantial as to render the remainder of the property unusable for the purposes
for which it was leased. OWNER shall, at its expense, restore the untaken
portion of the Demised Premises to the extent necessary to render it reasonably
suitable for the purposes for which it was leased, including replacing any
parking area taken and returning the Demised Premises to compliance with zoning
ordinances and other applicable laws, and shall make all repairs reasonably
necessary to constitute the building a complete architectural unit.

 

6



--------------------------------------------------------------------------------

(c) All compensation for the taking of the property shall belong to and be the
property of OWNER without any participation by TENANT, except that TENANT may
prosecute its claim directly against the condemning authority for any
compensable losses sustained by TENANT.

(d) In the event of partial taking without termination of the Lease, reasonable
adjustments shall be made in the rental to reflect the loss of utility sustained
by TENANT as a result of the taking.

(e) In the event that any dispute arises between OWNER and TENANT with respect
to the taking or partial taking of the property pursuant to the power of eminent
domain, such dispute shall be settled by arbitration as outlined in ARTICLE 20
of this Agreement.

15. DEFAULT

 

  (a) Each of the following shall be deemed a default by TENANT and a breach of
this Lease Agreement:

 

  (i) The filing of a petition by TENANT for adjudication as bankrupt, the
involuntary adjudication of TENANT as a bankrupt or the voluntary reorganization
of TENANT pursuant to the United States Bankruptcy Code.

 

  (ii) The appointment of a receiver for TENANT.

 

  (iii) The dissolution or the commencement of any action or proceeding for the
dissolution or liquidation of TENANT.

 

  (iv) Taking possession of the property of the TENANT by any government officer
or agency pursuant to the statutory authority for dissolution or liquidation of
TENANT or pursuant to any judgment or lien.

 

  (v) The making by TENANT of any assignment for the benefit of creditors.

 

  (vi) A default in the payment of rent, late payment or ad valorem taxes or
insurance premiums to be paid by TENANT pursuant to Paragraph 6 & 8 as may be
modified by the terms of this Lease.

 

  (vii) A default in the performance of any other covenant or condition of this
Lease Agreement on the part of TENANT.

16. REMEDIES IN CASE OF DEFAULT

If TENANT fails to perform any obligation imposed by this Lease and the default
continues for thirty (30) days after written notice of such default has been
given to TENANT, or if TENANT defaults in the payment of rental or late charge
and such default continues for ten (10) days, OWNER, at its option may re-enter
and take possession of the Demised Premises and may terminate this Agreement, or
may, without terminating this Agreement, re-enter and take possession of the
Demised Premises, remove the property of TENANT and all other parties from the
Demised Premises and relent the premises for the account of TENANT in which case
TENANT shall be liable to OWNER not only for all unpaid rent

 

7



--------------------------------------------------------------------------------

which accrued prior to default, but shall also be liable for all rent accruing
under this Lease Agreement during the unexpired term, and for all expenses
incurred by Owner, including reasonable attorneys’ fees, less amounts as shall
actually be received by OWNER as a result of such reletting. The remedies herein
provided for are cumulative and are in addition to but not exclusive, of those
provided by law.

17. INTERPRETATION AND CONSTRUCTION

(a) Failure by either party to exercise any right, power or privilege arising
under this Agreement shall not be construed as a waiver of the right to exercise
that right, power or privilege at a subsequent time. Failure of either party to
insist upon strict compliance with any of the terms of this Agreement shall not
be construed as a waiver of the right to insist upon strict compliance in the
future.

(b) This Agreement is intended to and shall create the relationship of Landlord
and Tenant only. No estate shall pass out of OWNER and TENANT has no interest
subject to levy and sale. This Lease is made in North Carolina, to be executed
and performed in North Carolina, and shall be construed in accordance with the
laws of North Carolina. If TENANT remains in possession of the Demised Premises
or any part thereof after the expiration of the Term with OWNER’S acquiescence
and without any agreement of the parties, TENANT shall be a tenant from month to
month and there shall be no renewal of this Lease or exercise of an option by
operation of law.

(c) The invalidity of any provision of this Lease, as determined by arbitration
or a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

(d) Whenever a singular word is used herein, it shall also include the plural
wherever required by the context, and vice versa; and whenever any gender is
used herein, it shall also include the other genders wherever required by the
context. The terms and conditions hereof shall be interpreted and construed in
accordance with their usual and customary meanings, and the parties hereby
expressly waive and disclaim, in connection with the interpretation and
construction hereof, any rule of law or procedure requiring otherwise,
specifically including, but not limited to, any rule of law to the effect that
ambiguous or conflicting terms or conditions contained herein shall be
interpreted or construed against the party whose counsel prepared this Lease or
any earlier draft hereof.

(e) The captions herein are for convenience and identification purposes only,
are not an integral part hereof, and are not to be considered in the
interpretation of any part hereof.

18. NOTICES

All notices provided for in this Agreement shall be in writing and may be
delivered (by hand or by messenger or courier service) or may be sent by
regular, certified or registered mail or U.S. Postal Service Express Mail, with
postage prepaid, by recognized overnight courier or by facsimile transmission,
and shall be deemed sufficiently given if served in a manner specified in this
Article 18. Any notice sent by registered or certified mail, return receipt
requested, shall be deemed given on the date of delivery shown on the receipt
card, or if no delivery date is shown, the postmark thereon. If sent by regular
mail, the notice shall be deemed given five (5) business days after the same is
addressed as required herein

 

8



--------------------------------------------------------------------------------

and mailed with postage prepaid. Notices delivered by United States Express Mail
or overnight courier that guarantees next day delivery within the United States
shall be deemed given two (2) business days after delivery of the same to the
United States Postage Service or courier. If any notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone confirmation of receipt of the transmission thereof,
provided a copy is also delivered via delivery or mail. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

Notice to OWNER shall be addressed to:

 

  C/O:  SAMET PROPERTIES

      PO BOX 8050

      GREENSBORO, NC 27419

      Facsimile: (336) 544-2638

Notice to the TENANT shall be addressed to:

BANK OF OAK RIDGE

ATTN: RONALD O. BLACK, PRESIDENT

PO BOX 2

OAK RIDGE, NC 27310

 

With a copy to:   Kathryn V. Purdom, Esq.  

Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P.

PO BOX 25000

Greensboro, NC 27420

Facsimile: (336) 378-1001

Either party may from time to time by notice as herein provided designate a
different person, address or both to which notices given pursuant to this Lease
shall be sent.

19. BINDING LEASE

The terms of this Lease shall be binding on both OWNER and TENANT and upon their
respective successors and assigns.

20. ARBITRATION

TENANT and OWNER agree that any dispute arising out of, pursuant to, or relating
to this Lease shall be resolved by binding arbitration in Guilford County, North
Carolina, before one (1) arbitrator pursuant to the rules of the American
Arbitration Association for commercial arbitration. The sole function of the
arbitrator is to interpret and enforce this Lease under North Carolina law and
the arbitrator shall have no authority to alter, amend, which shall be the
responsibility of each party hereto, modify or change this Lease. The costs of
the arbitration (other than each party’s attorneys’ fees) shall be paid as
determined by the arbitrator. This is a mandatory arbitration clause in
accordance with the North Carolina Arbitration Act.

 

9



--------------------------------------------------------------------------------

21. SIGNS

TENANT may not, without OWNER’S prior written consent, not unreasonably
withheld, cause or permit the erection, installation, or display of any sign or
advertising material anywhere upon the Demised Premises. Any sign, device,
fixture or other attachment permitted to be installed by TENANT hereunder shall
be installed by TENANT at its own expense and in accordance with all
governmental requirements. TENANT shall be responsible for any damage resulting
from the installation or removal of any such sign, device, fixture or other
attachment.

22. COVENANT OF QUIET ENJOYMENT

OWNER warrants and covenants with TENANT that he is seized of the Demised
Premises in fee simple and has the right and authority to enter into this Lease
for the full term thereof; and that at all times when TENANT is not in default
under the terms of and during the original term and any extension of this Lease,
TENANT’S quiet and peaceable enjoyment of the Demised Premises shall not be
disturbed and interfered with. This covenant shall extend to OWNER’S lender.

23. SUBORDINATION

This Lease shall be subject and subordinate at all times to the lien of any
mortgage or deed of trust or other encumbrance(s) which may now or which may at
any time hereafter be made upon the Building in which the Demised Premises are a
part or any portion thereof, or upon OWNER’S interest therein. This clause shall
be self-operative, and no further instrument of subordination shall be required
to effect the subordination of this Lease. Nonetheless, if requested by OWNER,
TENANT shall execute and deliver such reasonable further instrument(s)
subordinating this Lease to the lien of any such mortgage or deed of trust or
any other encumbrance(s) as shall be desired by any party to be secured thereby.
If the interest of OWNER under this Lease shall be transferred by reason of
foreclosure or other proceedings for the enforcement of any mortgage or deed of
trust on the Demised Premises or the Building, TENANT shall be bound to the
transferee, under the terms, covenants and conditions of this Lease for the
remaining term, including any extensions or renewals, with the same force and
effect as if the transferee were OWNER under this Lease, and, if requested by
such transferee, TENANT agrees to the transferee as its OWNER.

It is further provided, however, that this Lease and the rights of the TENANT
hereunder shall not be turbed, but shall continue in full force and effect so
long as there is no default by the TENANT hereunder which is not waived in
writing by OWNER. TENANT also agrees that any Subordination Agreement executed
by it may contain a requirement that the TENANT promptly notify any such
mortgagee of any default by the OWNER or other Landlord under this Lease, and
that the TENANT shall further grant the mortgagee a reasonable period of time to
cure any default by the OWNER under this Lease. Any time period specified as the
time period in which Lender shall have to cure such default shall be further
modified to provide that any default, except as to the payment of money, shall
be deemed cured if the mortgager, in good faith, commences performance requisite
to cure the same within 60 days after receipt of notice and thereafter
continuously and with reasonable diligence proceeds to complete the performance
required to cure such default.

 

10



--------------------------------------------------------------------------------

The TENANT also agrees that any such Subordination Agreement may provide that
the OWNER execute an Assignment of Leases, Rents and Profits conveying the
rentals under such Lease to any such mortgagees as additional security and the
TENANT agrees to make the rental payments under this Lease to the proper party
as designated in such Subordination Agreement.

24. ESTOPPEL CERTIFICATE

TENANT shall, without charge therefore, at any time and from time to time,
within ten (10) days after request by OWNER, execute, acknowledge and deliver to
OWNER a written Estoppel Certificate certifying to the OWNER, any mortgagee,
designee of the mortgagee or any purchaser of the Building, or any other person
designated by OWNER, as of the date of such Estoppel Certificate: (a) that
TENANT is in possession of the Demised Premises; (b) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and setting forth such
modification); (c) whether or not there are then existing any setoffs or
defenses against the enforcement of any right or remedy of OWNER, or any duty or
obligation of TENANT hereunder (and, if so, specifying the same in detail);
(d) the amount of the rent paid hereunder and the dates through which such rent
has been paid; (e) that TENANT has no knowledge of any then uncured defaults on
the part of OWNER under this Lease (or if TENANT has knowledge of any such
uncured defaults, specifying the same in detail; (f) that TENANT has no
knowledge of any event having occurred that authorized the termination of the
Lease by TENANT (or if TENANT has such knowledge, specifying the same in
detail); (g) the amount of any security deposit held by OWNER; and (h) such
reasonable other information requested by OWNER, such mortgagee, assignee of
such mortgagee, such purchaser or such other person as designated by OWNER.
Failure to deliver the Certificate within ten days after request by OWNER shall
be conclusive upon TENANT for the benefit of OWNER and any successor to OWNER
that this Lease is in full force and effect and has not been modified as may be
represented by the party requesting the Certificate. If TENANT fails to deliver
the Certificate within the ten days after requested by OWNER, then by such
failure, TENANT shall irrevocably constitute and appoint OWNER as its
attorney-in-fact to execute and deliver the Certificate to any third party.

25. ENTIRE AGREEMENT

This lease contains the entire agreement between the parties and may not be
modified except in writing and signed by body parties.

26. PERFORMANCE UNDER PROTEST

If at any time a dispute shall arise as to any amount or sum of money to be paid
by one party to the other under the provisions hereof, the party against whom
the obligation to pay the money is asserted shall have the right to make payment
“under protest” and such payment shall not be regarded as a voluntary payment
and there shall survive the right on the part of such party to institute suit
for recovery of such sum. If it shall be determined pursuant to arbitration or
otherwise that there was no legal obligation on the part of such party to pay
such sum or any part thereof, such party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provision of
this Lease.

 

11



--------------------------------------------------------------------------------

27. CUMULATIVE RIGHTS

All rights, powers and privileges conferred hereunder upon the parties hereto
shall be cumulative to, but not restrictive of or in lieu of those conferred by
law.

28. ENVIRONMENTAL CONCERNS

TENANT warrants that (i) the Premises shall not be used by TENANT, its agents,
employees or invitees in violation of any federal, state or local law, ordinance
or regulation for the protection of the environment (“Environmental Law”);
(ii) all operations of TENANT are being and in the future will be conducted in
full compliance with all Environmental Laws; free of underground storage tanks,
out-of-use transformers, hazardous, radioactive or toxic wastes, contaminants,
oil, asbestos containing materials, or other materials, the production, use,
storage, transportation, disposal, discharge, or removal of which is regulated,
restricted, prohibited or penalized by any federal, state or local agency,
authority or governmental unit (“Hazardous Substances”); (iii) TENANT has not
filed nor been required to file any federal, state, or local reports or notices
of any nature relating to the discovery, discharge, or disposal of Hazardous
Substances on any real property now or previously owned or occupied by TENANT;
and (iv) no proceedings have been commenced or threatened, or citations, orders,
or notices received, concerning TENANT and the alleged violation of any
Environmental Laws.

Except for materials necessary for the normal routine maintenance of the
Premises, which materials shall be used in accordance will all Environmental
Laws, TENANT covenants that, without prior written consent of OWNER, it will not
permit any Hazardous Substances to be brought into the Demised Premises or to
the Land, including all improvements located thereon, and if otherwise brought,
found or located thereon, TENANT will cause the same to be removed immediately,
with proper disposal, will diligently undertake all necessary environmental
cleanup procedures, and will otherwise fully comply with all Environmental Laws;
however, if such Hazardous Substance(s) were located in the Demised Premises
prior to their occupation by TENANT, such cleanup procedures will be effected by
OWNER and/or such party other than TENANT responsible for the presence of such
materials. TENANT covenants that it will immediately notify OWNER in writing of
any accidents on or affecting the Premises involving Hazardous Substances, and
will provide OWNER with copies of all current or future environmentally related
permits, filings, reports, assessments, audits, notices, complaints, and the
like relating to TENANT or the Premises. TENANT further covenants that upon
request of OWNER, TENANT will, at its sole expense, obtain such environmental
assessments for the Premises and TENANT’S Operations as OWNER may direct. Should
TENANT fail to perform such environmental assessments within thirty (30) days of
OWNERS request, OWNER shall have the right, but not the obligation, to retain an
environmental consultant to perform said assessments.

29. WAIVER OF SUBROGATION

OWNER and TENANT hereby release each other and TENANT hereby releases other
tenants of OWNER, if any, occupying space within the same building as the
Demised Premises, from any and all liability or responsibility to such other(s)
or anyone claiming through them by way of subrogation or otherwise for any
(a) personal injury, or (b) loss or damage to property to be insured, as
provided in this Lease, even if such injury, loss or damage shall have been
caused

 

12



--------------------------------------------------------------------------------

by the fault or negligence of the other party or anyone for whom such party may
be responsible. All fire and extended coverage insurance carried by either OWNER
or TENANT covering losses arising out of the destruction or damage to the
Premises or any contents thereof shall provide for a waiver of rights of
subrogation against OWNER, TENANT and other such tenants referenced above on the
part of the insurance carrier.

30. RECORDING

Either OWNER or TENANT shall upon request by the other, execute, acknowledge and
delivery to the other a short form memorandum of this Lease for recording
purposes. The party requesting recordation shall be responsible for payment of
any fees or taxes applicable thereto.

31. FIRST RENEWAL OPTION

(a) If TENANT is not then in default, TENANT shall have the option to extend the
Lease for an additional term of five (5) years by giving written notice to OWNER
as required by Paragraph 18. The rental rate for the renewal period will be
increased annually on the anniversary of the Commencement Date by the greater of
the percentage increase in the Consumer Price Index during the previous
twelve-month period or 2.5% per year, but not to exceed 5% per year, plus
applicable sales tax.

 

  (b) In order to exercise this option, TENANT must give OWNER written notice
One hundred eighty days (180) days prior to the expiration date of Lease Term.

 

  (c) All other terms and conditions of this Lease Agreement shall be and remain
in full force and effect during any extension of the Lease Agreement.

32. SECOND RENEWAL OPTION

(a) If TENANT is not then in default, TENANT shall have the option to extend the
Lease for an additional term of five (5) years by giving written notice to OWNER
as required by Paragraph 18. The rental rate for the renewal period will be
increased annually on the anniversary of the Commencement Date by the greater of
the percentage increase in the Consumer Price Index during the previous
twelve-month period or 2.5% per year, but not to exceed 5% per year, plus
applicable sales tax.

(b) In order to exercise this option, TENANT must give OWNER written notice One
hundred eighty days (180) days prior to the expiration date of Lease Term.

(c) All other terms and conditions of this Lease Agreement shall be and remain
in full force and effect during any extension of the Lease Agreement.

33. THIRD RENEWAL OPTION

(a) If TENANT is not then in default, TENANT shall have the option to extend the
Lease for an additional term of five (5) years by giving written notice to OWNER
as required by Paragraph 18. The rental rate for the renewal

 

13



--------------------------------------------------------------------------------

period will be increased annually on the anniversary of the Commencement Date by
the greater of the percentage increase in the Consumer Price Index during the
previous twelve-month period or 2.5% per year, but not to exceed 5% per year,
plus applicable sales tax.

 

  (b) In order to exercise this option, TENANT must give OWNER written notice
One hundred eighty days (180) days prior to the expiration date of Lease Term.

 

  (c) All other terms and conditions of this Lease Agreement shall be and remain
in full force and effect during any extension of the Lease Agreement.

34. FOURTH RENEWAL OPTION

 

  (a) If TENANT is not then in default, TENANT shall have the option to extend
the Lease for an additional term of five (5) years by giving written notice to
OWNER as required by Paragraph 18. The rental rate for the renewal period will
be increased annually on the anniversary of the Commencement Date by the greater
of the percentage increase in the Consumer Price Index during the previous
twelve-month period or 2.5% per year, but not to exceed 5% per year, plus
applicable sales tax.

 

  (b) In order to exercise this option, TENANT must give OWNER written notice
One hundred eighty days (180) days prior to the expiration date of Lease Term.

 

  (c) All other terms and conditions of this Lease Agreement shall be and remain
in full force and effect during any extension of the Lease Agreement.

35. HOLDING OVER

In the event TENANT remains in possession of the Demised Premises after the
expiration of the term hereof and without the execution of a new lease, TENANT
thereby shall not acquire any right, title, or interest in or to the Demised
Premises; provided, however, that at the option of OWNER, by written notice of
the exercise thereof given to TENANT within thirty (30) days next following the
last day of the term hereof or any extension thereof, TENANT as a result of such
holding over thereby shall be deemed to have renewed this lease for an
additional term equal in length to the initial term of the original lease, and
if OWNER shall not exercise the option above described, TENANT, as a result of
such holding over, shall occupy the Premises as a tenant at will as a month to
month tenancy, and rental for the holdover period shall be One hundred and Fifty
percent (150%) and in either event subject to all the conditions, provisions,
and obligations of this lease insofar as the same shall then be applicable to
whichever of such tenancies shall result.

36. BANKRUPTCY

Notwithstanding any other provisions contained in this lease, in the event the
Lessee is closed or taken over by the North Carolina Commissioner of Banks, or
other bank supervisory authority, the Lessor may terminate the lease only with
the concurrence of The Commissioner of Banks or other bank supervisory
authority, and any such authority shall in any event have the election either to
continue or to terminate the lease: Provided, that in the event this lease is
terminated, the maximum claim of Lessor for damages or indemnity for injury
resulting from the rejection or abandonment of the

 

14



--------------------------------------------------------------------------------

unexpired term of the lease shall in no event be in an amount exceeding the rent
reserved by the lease, without acceleration, for the year next succeeding the
date of the surrender of the premises to the Lessor, or the date of re-entry of
the Lessor, whichever first occurs, whether before or after the closing of the
bank, plus an amount equal to the unpaid rent accrued, without acceleration up
to such date.

OWNER AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF OWNER AND TENANT WITH RESPECT TO THE
DEMISED PREMISES.

IN WITNESS WHEREOF, OWNER has hereunto set his hand and seal and TENANT has
caused this Lease Agreement to be executed by its duly authorized officers and
its seal to be hereunto affixed, the day and year first above written.

 

OWNER:    KRS OF SUMMERFIELD, LLC.    BY:  

LOGO [g10436img_013.jpg]

   TITLE:   MANAGER     

(SEAL)

TENANT:    BANK OF OAK RIDGE    BY:  

LOGO [g10436img_014.jpg]

   TITLE:   President ATTEST:     

LOGO [g10436img_015.jpg]

     SECRETARY     

(CORPORATE SEAL)

 

15